Citation Nr: 1539865	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-08 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and K.S. 


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2003 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and K. S. testified at a hearing in December 2014 before the undersigned.  A copy of the transcript has been placed in VBMS.

This claim was remanded by the Board in February 2015 for further development.  Specifically, the Board directed that the Veteran be provided with a new VA compensation examination to assess the etiology of his lower back condition.  Review of the completed development reveals that there has been at least substantial compliance with these remand directives.  The examination provided was wholly adequate and thus, the Board is proceeding with the adjudication of the claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board notes that the February 2015 remand also remanded claims for service connection for bilateral hearing loss and for an initial disability rating in excess of 30 percent for PTSD for issuance of a Statement of the Case concerning these issues.  This occurred in April 2015 and the Veteran has not yet appealed these issues.  Thus, they will not be considered here.  


FINDING OF FACT

The Veteran does not have a current disability of the lower back.  




CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  In this case, a pre-adjudication VCAA notice letter was sent to the Veteran in November 2007 prior to adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  This letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The Veteran has not alleged that any error in notice exists.  Thus, the duty to notify has been fulfilled.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has obtained and associated with the claims file the Veteran's service treatment records (STRs), as well as all identified and available VA and private treatment records.  

Additionally, the Veteran was provided VA compensation examinations for his lower back.  When VA undertakes to provide an examination or obtain an opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board concludes that the recent March and June 2015 examination and opinion was wholly adequate, as it is predicated on a full reading of the medical records in the Veteran's claims file for pertinent history.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner also considered all of the relevant evidence of record in addition to the examination of the Veteran and provided an opinion with detailed rationale regarding the etiology of the lower back condition.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining records and a VA examination or opinion in response to this claim has been met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

II. Service Connection

The Veteran alleges that he chronically injured his lower back while training on active duty.  He testified that he jumped from a truck and landed wrong, hurting his back in the process.  

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

"To establish a right to compensation for a present disability, a claimant must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004)).

Additionally, presumptive service connection is available to Veterans who have certain chronic disorders and diseases, per se, which manifest during service or within one year after service to the required minimum compensable degree of at least 10-percent disabling.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If the conditions to presumptive service connection cannot be said to be "chronic" in the medical sense, a Veteran may still yet succeed if he can show a continuity of symptomatology since service under 38 C.F.R. § 3.303(b), but only assuming his condition is one listed in § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, supra.  In such cases, the Board is within its province to weigh that testimony and to make a determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's STRs reveal treatment for back pain.  In June 2004, there is a notation of upper back pain, with a history of back pain dating back to 1994.  He was assessed a cervical spine strain.  In April 2006, he was treated for mechanical low back pain.  He described having the pain for four months and described it sharp.  He indicated he thought it was caused by his use of a belt on guard duty.  On a February 2007 post-deployment assessment, the Veteran indicated he was currently suffering from back pain.  He was interviewed for this assessment, and further raised a concern of lower back pain.  In April 2007, the Veteran reported to an examiner that his back pain began while he served with the Military Police.  He also marked that he suffered from back pain on a self-assessment at that time.  

There is a December 2007 VA treatment record concerning a physical that documents the Veteran's low back pain.  He stated that this began in service and he reported it at his pre-discharge physical.  He said it had increased since returning from active duty.  His back was stiff with a dull to sharp stabbing pain.  A February 2008 VA treatment note documents low back pain.  He was diagnosed with low back pain, likely strain.  It was described as sharp, acute, and constant.  

He underwent a VA General Medical examination in March 2008.  His lower back pain was noted.  No assessment or diagnosis was made by the examiner concerning the spine.  A March 2008 x-ray showed a normal lumbar spine.  

He had another VA examination in December 2008.  The examiner indicated the claims file was reviewed.  His history of back pain, including while in service, was noted.  The back pain was described as a dull ache, occasionally sharp/shooting.  It was moderate in severity and lasted anywhere from one to six days per week.  Upon examination, the Veteran had normal posture and head position, with symmetry in appearance and normal gait.  There were no abnormal spinal curvatures.  There were no objective abnormalities of the thoracic sacrospinalis.  Motor, sensory, and reflex testing produced normal results.  Range of motion testing was normal across all movements.  The diagnosis made was "back pain with normal exam."  The examiner indicated this resulted in significant effects on his occupation, including increased absenteeism, decreased mobility, and pain.  However, at the end of the report, the examiner also stated that there was no objective evidence of abnormality in the lumbar spine.  

There are VA treatment records from August 2009, March 2010, June 2012, and June 2014 indicating the Veteran suffered from a muscular backache.  

In September 2009, a VA treatment record indicates that the Veteran called and asked for a letter from his physician indicating he had arthritis due to his active duty service.  The physician responded that "back spasm from arthritis is hard to document due to normal plain lumbar [x-ray and] MRI."

The Veteran underwent his most recent VA examination for his back in March 2015.  The examiner indicated that the Veteran's VBMS file was reviewed.  He then noted a diagnosis of lumbago with a date of diagnosis of 2009.  The Veteran described the history of his back condition, stating that in 2004 he jumped out of a truck with gear on and hurt himself.  He stated he was given Motrin for a muscle strain.  The Veteran denied any new injury, but stated was experiencing an increased amount of pain in the lower back.  He stated that he had flare-ups during prolonged standing and prolonged sitting.  He further stated he had functional loss as a result, as he experienced discomfort in the low back when lifting objects heavier than 30 pounds.  The Veteran's range of motion measurements were all normal.  He did experience pain on forward flexion, which he experienced at 45 degrees.  He was able to perform repetitive use testing with no additional loss of function.  The examiner could not say whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time without resorting to mere speculation.  Muscle strength, reflex, and sensory testing all yielded normal results.  There were mild symptoms of radiculopathy in the lower left extremity.  The examiner denied intervertebral disc syndrome was present.  He also denied that imaging studies showed arthritis.  The examiner provided a supplemental statement in June 2015 in which he denied that the Veteran had a condition caused by or a result of jumping out of a truck while on active duty service.  He cited the Veteran's negative MRI and x-rays of 2008 and concluded that there was no objective evidence to substantiate the claim.  

After review of the above evidence, the Board must deny the Veteran's claim.  While the Veteran has competently reported back pain, he has not demonstrated that he has a current disability pertaining to his lower back. It is acknowledged that the most recent examiner stated he had "lumbago." Lumbago is, however, defined as a "nonmedical term for any pain in the lower back." Dorland's Illustrated Medical Dictionary 1076 (32d ed. 2012).  Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connected may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The most fundamental requirement for any claim for service connection is that the Veteran must have proof she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Without a current disability of the lower back, the preponderance of the evidence is against the claim, meaning the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, it must be denied.


ORDER

Entitlement to service connection for a low back disability is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


